                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 SUSAN KENDRICK,                                )
                                                )
                        Plaintiff,              )
                                                )
 v.                                             ) Docket no. 2:19-cv-00028-GZS
                                                )
 MAINE MEDICAL CENTER and                       )
 MAINEHEALTH,                                   )
                                                )
                        Defendants.             )


                                     PROCEDURAL ORDER


       Today, the Court is docketing its Order on Pending Cross-Motions, which DENIES both
Defendant’s Motion for Summary Judgment (ECF No. 79) and Plaintiff’s Motion for Partial
Summary Judgment (ECF No. 83). Because this Order references portions of the record that the
Court allowed to be filed under seal, the Court is directing that its Order on Pending Cross-Motions
initially be docketed under seal.
       Absent the receipt of a motion seeking specific redactions, the Court will direct the public
docketing of its Order on Pending Cross-Motions on July 13, 2021. No later than noon on July
12, 2021, any party that believes specific redactions should be made to protect information that is
only available in the sealed portions of the record, shall file a motion, with due regard to the
public’s interest in access to court proceedings, explicitly indicating what language it believes
should be redacted, and why. The parties are free to file such motions under seal. If any motion
requesting redactions is filed, the Court will consider any objections or responses filed within one
week of the motion’s filing before making its ruling on the redaction request and filing its Order
on Pending Cross-Motions, with any approved redactions, on the publicly available docket.
       SO ORDERED.

                                                     /s/ George Z. Singal
                                                     United States District Judge

Dated this 30th day of June, 2021.
